Title: From George Washington to William Shippen, Jr., 27 January 1777
From: Washington, George
To: Shippen, William Jr.



Dear Sir
Head Quarters Morris town 27th Jany 1777

I have yours without date, favouring me with a plan for the Formation of General Hospitals, for which I am obliged. Altho’ the Congress

have vested me with full powers to make all military Arrangements, and I dare say would ratify whatever appointments and Salaries I should fix, yet I do not think myself at liberty to establish Hospitals upon such extensive plans and at so great an Expence without their concurrence. I have no doubt, but the Number of Officers that you propose, are necessary and will be allowed, but I am afraid you have rather over rated their Pay. By your Regulation the Pay of a Director considerably exceeds that of a Major Genl and the rest in proportion. I shall however lay the plan before Congress, without mentioning any Names. And as the Nomination will lay principally with me, you may be assured of having the Directorship of which ever district you chuse with such Assistants attached to it, as are most agreeable to yourself. I observe you mention Docr Potts as one of your Sub-directors, but he is already provided for as Director Genl of the Northern department in the Room of Docr Stringer. I have some particular Gentn to provide for in the new arrangement, but you may depend that those who have already distinguished themselves by their Assiduity shall not be unnoticed. As I am very anxious to have this great Work set in Motion, I shall desire Congress to give me their Opinions as speedily as possible. By not dating your Letter, I am not able to determine whether Docr Cochran had reached Philada when you wrote, but as I conclude he had not, I shall defer sending your plan to Congress till you have seen him, as I sent him down purposely to consult with you upon the Subject. perhaps he may think some Alterations necessary. I am &c.
